FILE COPY




                           IN THE SUPREME COURT OF TEXAS
                                     -- -- -- --


NO. 19-0601                                      §
                                                 §
                                                                                  Dallas County,
 JEFFREY A. LIPSCOMB                             §
 v.                                              §
                                                                                     5th District.
 CITY OF DALLAS                                  §
                                                 §


                                                                                     July 19, 2019

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, dismissed for want of jurisdiction.


                                      

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 28th day of August, 2019.



                                                      Blake A. Hawthorne, Clerk

                                                      By Monica Zamarripa, Deputy Clerk